Case 1:20-cv-10319 Document 1-1) Filed 02/18/20 Page 1of5

¥

COMMONWEALTH OF MASSACHUSETTS

 

        
   
    

 

 

MIDDLESEX, ss SUPERIOR COURT qq
CIVIL ACTION NO.: IA S
)
PHILIP DILORENZO )
)
Plaintiff, )
)
v. ) PLAINTIFF CLAIMS
) TRIAL BY JURY
)
BOY SCOUTS OF AMERICA, CORP; )
and ROBERT BULENS, cc
Defendants ) OR THE COUNTY OF MIDDLESEX
JUL 12 2019
COMPLAINT
Seams | RE
PARTIES AND FACTS CLES

1. The Plaintiff, Philip DiLorenzo resides in Manchester, New Hampshire.

2. The Defendant, Boy Scouts of America, Corp. (“BSA”) is a foreign corporation located
at 1325 W. Walnut Hill Lane, Irving, Texas 75038 with a Massachusetts office at 23
Turnpike Road, Southborough, Worcester County Massachusetts.

3. The Defendant Robert Bulens is an individual residing a 27 Wellesley Avenue,
Arlington, Middlesex County, Massachusetts.

4, Atall times relevant to the tortious conduct alleged in this complaint, Plaintiff DiLorenzo
was an unemancipated minor who was invited to participate in meetings, events, and
activities run and sponsored by Defendants.

5. Atall times pertinent hereto, Plaintiff was a Boy Scout in the Minuteman Council,
Woburn, Massachusetts.

6. Atall times pertinent hereto, Dan Riley, who is deceased, was the scoutmaster of the

Minuteman Council. The Defendant Bulens was the assistant scoutmaster.
ye

10.

11.

Case 1:20-cv-10319 Document 1-1 Filed 02/18/20 Page 2 of 5

On numerous occasions during the period of the late 1970’s, the Plaintiff was sexually
abused by Riley and the Defendant Bulens at several locations including locations such
as a church and a camp which were engaged in BSA-sanctioned activities.

Shortly after is inception, Defendant BSA became aware that a significant number of its
adult Boy Scout leaders (“Scout Leaders”) were using their position of trust and authority
as Scout Leaders to manipulate and sexually abuse youth participating in Defendant’s
BSA’s scouting program.

Since its inception, BSA aggressively marketed the wholesomeness and safety of its
programs to the American public. Simultaneously, BSA concealed from scouts and their
parents BSA’s certain knowledge that pedophiles had been infiltrating BSA in large
numbers for many years. BSA also misrepresented to scouts and their parents that scouts
were safe in scouting programs, when, in fact, scouts were at an unreasonably heightened
risk of sexual abuse by adult Scout Leaders. BSA made said misrepresentations to
Plaintiff and his parents.

Despite knowledge of the danger of sexual abuse of boys in scouting, at no time prior to
the late 1970's did Defendant BSA war boys in its programs — or their parents — about
this known danger, nor implement reasonable and feasible child abuse prevention
policies, Nor did BSA alert authorities to the nature and scope of this known danger.
Instead, Defendant intentionally and actively concealed the continuous and systemic
danger of sexual abuse of boys in its program by Scout Leaders. Defendant also actively
promoted and represented to the public that its scouting programs were safe and
wholesome and its Scout Leaders were safe and trustworthy.

At all times relevant to this Complaint, Defendant BSA invited participation of boys,

including the Plaintiff in this case, in its scouting program and selected adults to serve as
fe

=

12.

13,

14,

15.

16.

17.

18.

Case 1:20-cv-10319 Document 1-1 Filed 02/18/20 Page 3 of 5

Scoutmasters or in similar leadership positions as Scout Leaders.

Defendant BSA selected or accepted Riley as a Scoutmaster, and Defendant Bulens as an
assistant Scoutmaster.

Defendant BSA knew or should have known of the danger that Riley and Bulens
presented to boy scouts before Plaintiff was abused. Despite this knowledge, Defendants
ignored the danger and permitted Riley and Bulens to prey upon Plaintiff by failing to
warn of the danger and failing to implement reasonable policies to prevent and identify
child sexual abuse in scouting.

As a direct result of the Defendants’ conduct described herein, Plaintiff have suffered and
will continue to suffer great pain of mind and body, severe and permanent emotional
distress and mental anguish, physical manifestations of emotional distress,
embarrassment, loss of self-esteem, humiliation, shame and psychological injuries.
Plaintiff was prevented and will continue to be prevented from performing his normal
daily activities and obtaining the full enjoyment of his life.

The Plaintiff was born on July 15, 1966 and his claim against the Defendant Bulens is
timely under G.L. c.260, §4C. Further, Plaintiff has discovered in the last 7 years that he
sustained emotional or psychological injury as a result of Defendants’ actions and that his
claim against BSA is also timely under said statute.

COUNT I
(Sexual Abuse — Bulens)

The Plaintiff repeats the allegations of paragraphs 1-15 as if fully set forth herein.

At all times relevant Defendant Bulens intended to cause and did cause harmful contact
to Plaintiff's person.

At all times relevant the Plaintiff did not and could not consent to the conduct of the

Defendant.
 

19.

20,

Case 1:20-cv-10319 Document 1-1 Filed 02/18/20 Page 4 of 5

Defendant’s conduct was done knowingly, willfully, and with malicious intent.

As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered mental
anguish. This includes but is not limited to self-image issues, difficulty maintaining
relationships, intimacy issues, strain on familial relationships, anxiety, sleep issues, and
difficulties at work. The injuries inflicted by the Defendant have significantly impacted

plaintiff's ability to enjoy life. These injures and damages are permanent.

WHEREFORE, the Plaintiff claims damages against Defendant, together with interests

and costs.

21.

22.

23.

24.

25.

COUNT II
(Intentional Infliction of Emotional Distress — Bulens)

Plaintiff incorporates by reference the allegations of Paragraphs 1-20 as if fully set forth
herein,

By committing sexual abuse on the minor Plaintiff, the Defendant Bulens intended to
cause Plaintiff emotional distress; or knew or should have known Plaintiff would suffer
emotional distress as a result of his conduct.

The Defendant’s sexual abuse of a minor is extreme and outrageous conduct beyond the
bounds of decency.

Defendant’s conduct was done knowingly, willfully, and with malicious intent.

As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered mental
anguish. This includes but is not limited to self-image issues, difficulty maintaining
relationships, intimacy issues, strain on familial relationships, anxiety, sleep issues, and
difficulties at work. The injuries inflicted by the Defendant have significantly impacted

plaintiff's ability to enjoy life. These injures and damages are permanent.
Case 1:20-cv-10319 Document 1-1 Filed 02/18/20 Page 5of5

_ %

WHEREFORE, the Plaintiff claims damages against Defendant, together with interest and

costs.

COUNT III
(Negligence vs. BSA)

26. Plaintiff hereby incorporates by reference all previous paragraphs as if fully set forth
herein.

27. Defendant owed Plaintiff a duty to protect Plaintiff based upon a special relationship
between Defendant and Plaintiff, as well as the special relationship between Defendants.

28. Defendant breached the duty to protect Plaintiff.

29. Defendant’s breach of its duty is the proximate cause of Plaintiff's injuries,

30. The harm suffered by Plaintiff was foreseeable to Defendant. Defendant BSA knew or
should have known it was exposing Plaintiff to an unreasonable risk of harm.

31. As a direct result of Defendant BSA’s negligent conduct, Plaintiff has suffered injuries
and damages described herein.

WHEREFORE, the Plaintiff claims damages against Defendants, together with interests and

costs.
PLAINTIFF CLAIMS TRIAL BY JURY
Respectfully Submitted,

The Plaintiff
By His Attorneys,

Ran .CaA Paul Mums, Ae

 

James A. Swartz, BBO #556920 Paul Mones

Alan L, Cantor BBO #072360 BBO # 542289

Swartz & Swartz, P.C. 1310] Washington Blvd.
10 Marshall Street Los Angeles, CA 90066
Boston, MA 02108 (310) 566 7419

617-742-1900

Dated: July '2_, 2019

 
